DETAILED ACTION
This office action is responsive to communication filed on February 8, 2022.
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive.  
Applicant argues, with respect to claim 1, that Sugimura et al. fail to teach, suggest, or disclose the features of "a bended connecting portion, installed in the other end of the main body".  Specifically, Applicant asserts that the cable (24) of Sugimura et al. is fixed to a middle portion of the casing (1) and not the other end of the main body.
The Examiner respectfully disagrees.  The recitation that the bended connecting portion is “installed in the other end of the main body” is broad.  At least figures 6, 7 and 9 of Sugimura et al. show the cable (24) installed at the rear end (i.e. other end) of the main body (1).  One end of the cable (24) may be connected to a middle portion of the body (1), but the cable (24), as a whole, is installed at the rear end.  Additionally, the other end of the cable (24) is fixed to the rear imaging portion 2R (paragraph 0047) which is detachably connected to the rear of the casing (1) via a fixing part (23, paragraphs 0046 and 0047, figures 6, 7 and 9).  Therefore, the cable (24) is also physically attached to the other end of the main body (1).
Applicant additionally argues, with respect to claim 1, that Sugimura et al. fail to teach, suggest or disclose the features of “a bending angle of the bended connecting portion is able to be changed by bending”.  Specifically, Applicant asserts that the movement to different positions of the cable (24) between figures 9 and 11 constitutes a torque or twist, and not a bend. 
The Examiner respectfully disagrees.  The recitation that the “bending angle of the bended connecting portion is able to be changed by bending” is broad. As shown in figures 9 and 11, it is clear that the bending angle of the cable (24) is changed by bending with respect to the body (11, i.e. is bend down from the position in figure 9 to reach the position of figure 11).  Additionally, claim 1 only requires that the bending angle of the connecting portion is “able to be changed by bending”.  Being that the bended connecting portion (24) of Sugimura et al. is a “cable”, it is clearly able to be changed by bending, as is required by the claim.  Applicant admits as much on page 4 of the reply, stating that “the cable 24 encounters an external force to ‘bend’ to the first shape”.
Applicant argues, with respect to claim 3, that because Sugimura et al. teaches that a rotational angle of the cable (24) is changed, and not a bending angle, the bending angle of the bended connecting portion does not range from 12 degrees to 18 degrees.
The Examiner respectfully disagrees that the changed angle of Sugimura et al. is not a “bending angle” as is required by claims 1 and 3, for at least the reasons presented above with respect to claim 1.
Applicant argue, with respect to claim 5, that the air intake (4) and outlet (5) of Sugimura et al. are not sound holes, because there is no sound receiver, such as a microphone module, in the casing (1).
The Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a sound receiver, such as a microphone In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, the Examiner upholds that a hole that passes air will also pass sound.  As such the air intake (4) and outlet (5) of Sugimura et al. will pass sound and thus constitute sound holes.
Therefore, the rejection of claims 1-3 and 5-7 is maintained by the Examiner.
Claim 4 is now objected-to as containing allowable subject matter in view of Applicant’s response.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura et al. (US 2016/0119514) in view of Ratner et al. (US 9,554,606).
The Examiner’s response to Applicant’s arguments, as outlined above, is hereby incorporated into the rejection of claims 1, 3 and 5 by reference.

	Consider claim 1, Sugimura et al. teaches:
	A driving recorder (see figures 2, 3 and 6-12), comprising: 
	a main body (casing 1), having a motherboard inside (e.g. board 12, figure 3, paragraph 0032), 
	a switch (recording start button, 61, figure 2) on the main body (1, see figure 2) to control power on and off (e.g. to control recording, paragraph 0031); 
	a front camera (front imaging portion, 2F), installed in one end of the main body (1, paragraph 0032); 
	a bended connecting portion (e.g. comprising cable, 24, paragraph 0047), installed in the other end of the main body (1, see figures 6 and 7), wherein a bending angle of the bended connecting portion is able to be changed by bending (For instance the angle of the bending connecting portion (24) is changed by being bent down from figure 9 to figure 11, paragraphs 0048 and 0051.); and 

	However, Sugimura et al. does not explicitly teach that the motherboard is electrically connected to the switch, or that the front camera is electrically connected to the motherboard.
	Ratner et al. similarly teaches a recorder (figures 1 and 4) comprising a main body (100, figure 1) having a front camera (102) connected thereto (column 3, line 66 through column 4, line 4), and a power button (power and shoot buttons, 122) mounted thereon (column 4, lines 44-47).
	However, Ratner et al. additionally teaches that a motherboard (circuit board, 142, figure 4) is electrically connected to the switch (“the power button 134 and shoot button 136 is electrically coupled to the processor 126 of the circuit board assembly 142”, column 5, lines 12-14), and that the front camera (102) is electrically connected to the motherboard (“indicator light 138 and video camera 140 are connected to the power 134 and shoot button 136 through the circuit board assembly 142”, column 5, lines 14-16).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the switch and front camera be electrically connected to the motherboard taught by Sugimura et al. in the manner taught by Ratner et al. as this only involves combining prior art elements 

	Consider claim 3, and as applied to claim 1 above, Sugimura et al. further teaches that the bending angle of the bended connecting portion (24) ranges from 12 degrees to 18 degrees (As shown in figures 9 and 11, the bending angle of the bending connecting portion (24) clearly bends more than 18 degrees with respect to the angle in figure 9.).

	Consider claim 5, and as applied to claim 1 above, Sugimura et al. further teaches that a sound hole (e.g. air intake, 4, or outlet, 5) is formed in the main body (1, see figure 6, paragraph 0039).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimura et al. (US 2016/0119514) in view of Ratner et al. (US 9,554,606) as applied to claim 1 above, and further in view of Chishima et al. (US 10,877,355).

	Consider claim 2, and as applied to claim 1 above, the combination of Sugimura et al. and Ratner et al. does not explicitly teach that two batteries are installed in the main body.
	Chishima et al. similarly teaches a camera body (see figure 1C), and further teaches that two batteries (224, 225) are installed in the camera body (see figure 2, column 3, lines 16-24).
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura et al. (US 2016/0119514) in view of Ratner et al. (US 9,554,606) as applied to claim 1 above, and further in view of Park et al. (US 11,140,300).

	Consider claim 6, and as applied to claim 1 above, the combination of Sugimura et al. and Ratner et al. does not explicitly teach that waterproof portions are installed in junctions of the main body to the front camera and the bended connecting portion, respectively.
	Park similarly teaches a camera assembly (figure 11) having a main body (rear body, 2500), and further teaches that waterproofing is provided by installing a gasket (2300) at a junction of the main body (“The gasket 2300 may be interposed between the front body 2200 and the rear body 2500. Therefore, the camera module 2000 of the second embodiment can maintain the airtightness (waterproof property) of the inner space of the rear body 2500 by the gasket 2300. As a result, the substrate unit 2400 installed inside the rear body 2500 can be protected.”  See column 16, lines 41-48).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the junctions of the main 

	Consider claim 7, and as applied to claim 1 above, the combination of Sugimura et al. and Ratner et al. does not explicitly teach that a waterproof portion is installed in a junction of the rear camera to the bended connecting portion.
	Park similarly teaches a camera assembly (figure 11) having a main body (rear body, 2500), and further teaches that waterproofing is provided by installing a gasket (2300) at a junction of the main body (“The gasket 2300 may be interposed between the front body 2200 and the rear body 2500. Therefore, the camera module 2000 of the second embodiment can maintain the airtightness (waterproof property) of the inner space of the rear body 2500 by the gasket 2300. As a result, the substrate unit 2400 installed inside the rear body 2500 can be protected.”  See column 16, lines 41-48).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the junction of the rear camera to the bended connecting portion taught by the combination of Sugimura et al. and Ratner et al. have a waterproof portion installed therein as taught by Park for the benefit of enabling protection of the circuit board substrates of the main body (Park, column 16, lines 47 and 48).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 4, the prior art of record does not teach nor reasonably suggest that a memory card slot and a USB connection hole are installed on a side wall of the bended connecting portion, and the memory card slot and the USB connection hole are covered by a protection cap, respectively, in combination with the other elements recited in parent claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696